ON KEHEABING.
G-ill, J.
After the announcement of the foregoing opinion, respondent’s counsel appeared, and on their request and for good reasons shown, we have reconsidered the case, on additional briefs by both parties.
Counsel for respondent have argued that one of the notes held by the Commercial Bank of St. Joseph, and attempted to be secured by the deed of trust of Ryan, Jr., to W. H. Ryan, trustee, was, within the meaning of the parties, due on the day the deed of trust was executed; and that there was, therefore, as to it, an extension of time, which would constitute said bank a bona fide purchaser for value.
“The giving of further time for the payment of an existing debt by a valid agreement, for any period, *241however short, is a valuable consideration, and is sufficient to support a mortgage, as .a purchase for a valuable consideration.” Cass County v. Oldham, 75 Mo. 50. But did the deed of trust of John 0. Ryan, Jr., to W. H. Ryan evidence a contract extending the time of payment of the note in question? It was therein recited that the parties ‘ ‘agree to and do extend the time for payment of the notes above described, that are now due, until the tenth day of October, 1893.”
In the former opinion, we said that the note to the elder Ryan for $9,414.56 came under that designation of then due, but that the notes to the two banks were not then due, and hence there was, as to them, no extension of time. The Commercial Bank held two notes (included in the deed of trust), one for $1,000, executed. July 6, and the other for the same ¿mount, dated July 18, both containing a promise to pay ninety days after date. Including, now, days of grace, it is clear that the note dated July 6 did not become due till October 7, 1893. The deed of trust was executed October 6, 1893. When, therefore, the deed of trust was executed, this note was not due and, hence, there was no agreement to extend its time of payment.
Formerly, “days of grace” were days extended to the drawee of a bill or payor of a note, in the way of a favor from the holder; they were gratuitous merely, dependent on the pleasure of the holder of the bill or note and could not be claimed by the drawee or payor as a matter of right. “By custom, however, they became universally recognized; and though still termed ‘days of grace,’ they are now considered wherever the law merchant prevails as entering into the constitution of every bill of exchange and negotiable note, both in England and the United States, and form so completely a part of it that the instrument is not due in fact or in law until the last day of grace.” 1 Daniel *242Neg. Inst. [4 Ed.], sec. 614; Story on Prom. Notes [7 Ed.], sec. 215; 1 Parsons N. & B. [2 Ed.], p. 395.
The note, then, of the Commercial Bank, made July 6, is to be treated as if it had named the due day October 7, 1893. Nor is there anything even extrinsic to the deed of trust that shows that the parties intended to consider the note as due at a prior date, or that there was any understanding that the time of its payment was extended. In fact, Mr. Hull, the bank’s cashier, though admitting that Mr. Ogden, the president, had most to do with the matter, testified that he “made no arrangement with Mr. Ryan to carry him beyond the time of the-maturity of these notes and never knew of any such arrangement.”"
It is needless for us to comment to any great extent on the last point made in respondent’s brief. There is abundant evidence disclosed in the record, tending to prove, not only that "W. EL Ryan, the trustee, had notice of his brother’s design to defraud the plaintiffs, but that said trustee actively participated in the scheme, and that the execution of this deed of trust was for the purpose of carrying out the same. This being so, the ease comes squarely under the principle announced in Crow v. Beardsley, 68 Mo. 435. We know of no later case overruling this and hence we are bound to regard it as controlling authority. Paraphrasing a statement contained in that decision, we may say: “If John C. Ryan, Jr., by the conveyance intended to defraud his creditors, and either the trustee or the beneficiaries were privy to such intended fraud, it would invalidate the conveyance.”
The fraud of John C. Ryan, Jr. (as it might be found from the evidence) consisted not only in the fraudulent purchase of plaintiff’s goods, but in the after disposition thereof. And from the evidence *243the jury might well conclude that W. H. Ryan was engaged in an effort to assist therein.
We repeat, then, that the evidence adduced at the trial made a case ior the jury and it was error to take it from them. The judgment must be reversed and cause remanded.
All concur.